NUMBER 13-19-00191-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

NICHOLAS GREEN, R.N.,                                                      Appellant,

                                             v.

UMANG KHETARPAL, M.D.,                                                     Appellee.


                    On appeal from the 445th District Court
                         of Cameron County, Texas.



                          MEMORANUM OPINION
             Before Justices Benavides, Longoria, and Perkes
                Memorandum Opinion by Justice Longoria

       Appellant Nicholas Green filed his notice of appeal on April 17, 2019. This cause

is now before the Court on an unopposed motion to dismiss filed by appellant. Appellant

requests that his appeal against appellee Umang Khetarpal, MD be dismissed as the

parties have settled their underlying lawsuit.
       The Court, having considered the documents on file and the appellant’s

unopposed motion to dismiss, is of the opinion that the motion should be granted. See

TEX. R. APP. P. 42.1(a). The unopposed motion to dismiss is granted, and the appeal is

hereby DISMISSED. Costs will be taxed against appellant. See TEX. R. APP. P. 42.1(d)

("Absent agreement of the parties, the court will tax costs against the appellant."). Having

dismissed the appeal at the parties’ request, no motion for rehearing will be entertained,

and our mandate will issue forthwith. Any pending motions in this cause number are

dismissed as moot.

                                                               NORA L. LONGORIA
                                                               Justice

Delivered and filed the
26th day of September, 2019.